Exhibit 10.3

 

GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK BONUS AWARD

 

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Bonus Award (the “Notice”), the Global Cash Access Holdings, Inc. 2005 Stock
Incentive Plan (the “Plan”), as amended from time to time, and the Restricted
Stock Bonus Award Agreement (the “Agreement”) attached hereto, as follows. 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Agreement, the Shares will “vest” in accordance
with the following schedule:

 

25% of the Shares shall vest twelve months after the Vesting Commencement Date,
and 1/36th of the remaining Shares shall vest on each monthly anniversary of the
Vesting Commencement Date thereafter.

 

Notwithstanding the foregoing, in the event of a Corporate Transaction or a
Change in Control (as defined in the Plan), the Award automatically shall become
fully vested immediately prior to the specified effective date of such Corporate
Transaction or Change in Control, for all of the Shares, provided that the
Grantee’s Continuous Service has not terminated prior to such date.

 

During any authorized leave of absence, the vesting of the Shares as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
ninety (90) days.  Vesting of the Shares shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity.  The Vesting Schedule of the Shares shall be extended by the
length of the suspension.

 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company.  Shares that have not vested are deemed “Restricted Shares.”  If
the Grantee would become vested in a fraction of a Restricted Share, such
Restricted Share shall not vest until the Grantee becomes vested in the entire
Share.

 

Vesting shall cease upon the date of termination of the Grantee’s Continuous
Service for any reason, including death or Disability.  In the event the
Grantee’s Continuous Service is terminated for any reason, including death or
Disability, any Restricted Shares held by the Grantee immediately following such
termination of Continuous Service shall be deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of the Restricted
Shares and shall have all rights and interest in or related thereto without
further action by the Grantee.  The foregoing forfeiture provisions set forth in
this Notice as to Restricted Shares shall apply to the new capital stock or
other property (including cash paid) received in exchange for the Shares in
consummation of any transaction described in Section 11 of the Plan and such
stock or property shall be deemed Additional Securities (as defined in the

 

1

--------------------------------------------------------------------------------


 

Agreement) for purposes of the Agreement, but only to the extent the Shares are
at the time covered by such forfeiture provisions.

 

The Award shall be subject to the provisions of Section 11 of the Plan in the
event of a Corporate Transaction or Change in Control.

 

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT NOR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

As a condition to receiving the Shares, the Grantee agrees to refrain from
making an election pursuant to Section 83(b) of the Code with respect to the
Shares.

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 11
of the Agreement.  The Grantee further agrees to the venue selection and waiver
of a jury trial in accordance with Section 12 of the Agreement.  The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

 

2

--------------------------------------------------------------------------------


 

Award Number:

 

GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK BONUS AWARD AGREEMENT

 

1.            Issuance of Shares.  Global Cash Access Holdings, Inc., a Delaware
corporation (the “Company”), hereby issues to the Grantee (the “Grantee”) named
in the Notice of Restricted Stock Bonus Award (the “Notice”), the Total Number
of Shares of Common Stock Awarded set forth in the Notice (the “Shares”),
subject to the Notice, this Restricted Stock Bonus Award Agreement (the
“Agreement”) and the terms and provisions of the Company’s 2005 Stock Incentive
Plan (the “Plan”), as amended from time to time, which are incorporated herein
by reference.  Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Agreement.  All Shares issued
hereunder will be deemed issued to the Grantee as fully paid and nonassessable
shares, and the Grantee will have the right to vote the Shares at meetings of
the Company’s stockholders.  The Company shall pay any applicable stock transfer
taxes imposed upon the issuance of the Shares to the Grantee hereunder.

 

2.            Transfer Restrictions.  The Shares issued to the Grantee hereunder
may not be sold, transferred by gift, pledged, hypothecated, or otherwise
transferred or disposed of by the Grantee prior to the date when the Shares
become vested pursuant to the Vesting Schedule set forth in the Notice.  Any
attempt to transfer Restricted Shares in violation of this Section 2 will be
null and void and will be disregarded.

 

3.            Escrow of Stock.  For purposes of facilitating the enforcement of
the provisions of this Agreement, the Grantee agrees, immediately upon receipt
of the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof.  The Grantee hereby acknowledges
that the appointment of the Secretary or Assistant Secretary of the Company (or
their designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable.  The
Grantee agrees that such escrow holder shall not be liable to any party hereto
(or to any other party) for any actions or omissions unless such escrow holder
is grossly negligent relative thereto.  The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time.  Upon the vesting of Restricted Shares, the
escrow holder will, without further order or instruction, transmit to the
Grantee the certificate evidencing such Shares.

 

1

--------------------------------------------------------------------------------


 

4.            Additional Securities and Distributions.

 

(a)       Any securities or cash received as the result of ownership of the
Restricted Shares (the “Additional Securities”), including, but not by way of
limitation, warrants, options and securities received as a stock split, or as a
result of a recapitalization or reorganization or other similar change in the
Company’s capital structure, shall be retained in escrow in the same manner and
subject to the same conditions and restrictions as the Restricted Shares with
respect to which they were issued, including, without limitation, the Vesting
Schedule set forth in the Notice.  The Grantee shall be entitled to direct the
Company to exercise any warrant or option received as Additional Securities upon
supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant or option.  If Additional Securities
consist of a convertible security, the Grantee may exercise any conversion
right, and any securities so acquired shall constitute Additional Securities. 
In the event of any change in certificates evidencing the Shares or the
Additional Securities by reason of any recapitalization, reorganization or other
transaction that results in the creation of Additional Securities, the escrow
holder is authorized to deliver to the issuer the certificates evidencing the
Shares or the Additional Securities in exchange for the certificates of the
replacement securities.

 

(b)      Grantee shall have no voting or dividend rights with respect to any
unvested shares.  Grantee shall be entitled to receive any regularly scheduled
cash or stock dividends that are payable to stockholders of the Company solely
with respect to that portion of the Shares and Additional Securities that have
vested, less any applicable withholding obligations.

 

5.            Taxes.

 

(a)       No Section 83(b) Election.  As a condition to receiving the Shares,
the Grantee agrees to refrain from making an election pursuant to
Section 83(b) of the Code with respect to the Shares.

 

(b)                              Tax Liability. The Grantee is ultimately liable
and responsible for all taxes owed by the Grantee in connection with the Award,
regardless of any action the Company or any Related Entity takes with respect to
any tax withholding obligations that arise in connection with the Award. 
Neither the Company nor any Related Entity makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or the subsequent sale of Shares subject to
the Award.  The Company and its Related Entities do not commit and are under no
obligation to structure the Award to reduce or eliminate the Grantee’s tax
liability.

 

(c)                               Payment of Withholding Taxes. Prior to any
event in connection with the Award (e.g., vesting) that the Company determines
may result in any tax withholding obligation, whether United States federal,
state, local or non-U.S., including any employment tax obligation (the “Tax
Withholding Obligation”), the Grantee must arrange for the satisfaction of the
minimum amount of such Tax Withholding Obligation in a manner acceptable to the
Company.

 

(i)                                   By Share Withholding.  The Grantee
authorizes the Company to, upon the exercise of its sole discretion, withhold
from those Shares issuable to the Grantee the whole number of Shares sufficient
to satisfy the minimum applicable Tax Withholding Obligation.  The Grantee
acknowledges that the withheld Shares may not be sufficient to satisfy

 

2

--------------------------------------------------------------------------------


 

the Grantee’s minimum Tax Withholding Obligation.  Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

 

(ii)                                By Sale of Shares.  Unless the Grantee
determines to satisfy the Tax Withholding Obligation by some other means in
accordance with clause (iii) below, the Grantee’s acceptance of this Award
constitutes the Grantee’s instruction and authorization to the Company and any
brokerage firm determined acceptable to the Company for such purpose to sell on
the Grantee’s behalf a whole number of Shares from those Shares issuable to the
Grantee as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the minimum applicable Tax Withholding Obligation.  Such
Shares will be sold on the day such Tax Withholding Obligation arises (e.g., a
vesting date) or as soon thereafter as practicable.  The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  To the extent the proceeds of
such sale exceed the Grantee’s minimum Tax Withholding Obligation, the Company
agrees to pay such excess in cash to the Grantee.  The Grantee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation. 
Accordingly, the Grantee agrees to pay to the Company or any Related Entity as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
Shares described above.

 

(iii)                             By Check, Wire Transfer or Other Means. At any
time not less than five (5) business days (or such fewer number of business days
as determined by the Administrator) before any Tax Withholding Obligation arises
(e.g., a vesting date), the Grantee may elect to satisfy the Grantee’s Tax
Withholding Obligation by delivering to the Company an amount that the Company
determines is sufficient to satisfy the Tax Withholding Obligation by (x) wire
transfer to such account as the Company may direct, (y) delivery of a certified
check payable to the Company, or (z) such other means as specified from time to
time by the Administrator.

 

6.            Stop-Transfer Notices.  In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

 

7.            Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

 

8.            Restrictive Legends.  The Grantee understands and agrees that the
Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon

 

3

--------------------------------------------------------------------------------


 

any certificate(s) evidencing ownership of the Shares together with any other
legends that may be required by the Company or by state or federal securities
laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

 

9.            Entire Agreement: Governing Law.  The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Nevada without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of Nevada to the rights and duties of the parties.  Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

10.    Construction.  The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

11.    Administration and Interpretation.  Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator.  The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

 

12.    Venue and Waiver of Jury Trial.  The parties agree that any suit, action,
or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought in the United States District Court for the District
of Nevada (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Nevada state court in the County of Clark) and that the parties
shall submit to the jurisdiction of such court.  The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court. 
THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL
OF ANY SUCH SUIT, ACTION OR PROCEEDING.  If any one or more provisions of this
Section 12 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that

 

4

--------------------------------------------------------------------------------


 

such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.

 

13.    Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

END OF AGREEMENT

 

5

--------------------------------------------------------------------------------